         Case 1:19-cv-00308-TCW Document 91 Filed 05/01/19 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                BID PROTEST
___________________________________
                                    )
FMS INVESTMENT CORP., et al.,       )
                                    )
            Plaintiffs,             )
                                    )   No. 19-308C
     v.                             )   (Consolidated)
                                    )
UNITED STATES,                      )   (Judge Thomas C. Wheeler)
                                    )
            Defendant.              )
                                    )
___________________________________ )

                       DEFENDANT’S MOTION FOR LEAVE TO
                  FILE THE ADMINISTRATIVE RECORD ON CD-ROM

       Pursuant to Appendix E of the Rules of the United States Court of Federal Claims, and

the parties’ joint proposed briefing schedule (ECF No. 81), defendant, the United States,

respectfully requests an order granting the Government leave to file the administrative record on

CD-ROM.

       On March 14 and 15, 2019, undersigned counsel for defendant electronically filed the

administrative record under seal via the Court’s CM/ECF system (ECF Nos. 25-41), but counsel

encountered several technical issues, which resulted in counsel having to re-file portions of the

administrative record on April 19, 2019 (ECF Nos. 83-87). Pursuant to the Court’s March 14,

2019 protective order in this case (ECF No. 20), the United States must also file a public version

of the administrative record. In order to avoid these issues in future filings of the administrative

record, we respectfully request that the Court grant this motion for leave to file the administrative

record on CD-ROM. In accordance with this motion, we will serve copies of the administrative

record on CD-ROM on counsel for plaintiffs.
       Case 1:19-cv-00308-TCW Document 91 Filed 05/01/19 Page 2 of 2



                                                  Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General


                                                  ROBERT E. KIRSCHMAN, JR.
                                                  Director
OF COUNSEL:

TRACEY SASSER                                     s/ Patricia M. McCarthy
Assistant General Counsel                         PATRICIA M. McCARTHY
United States Department of Education             Assistant Director
Division of Business and Administrative Law

                                                  s/ Alexis J. Echols
JANA MOSES                                        ALEXIS J. ECHOLS
DAVID R. PEHLKE                                   Trial Attorney
Trial Attorneys                                   United States Department of Justice
United States Department of Justice               Civil Division
Civil Division                                    Commercial Litigation Branch
Commercial Litigation Branch                      P.O. Box 480
                                                  Ben Franklin Station
                                                  Washington, DC 20044
                                                  Telephone: (202) 616-0463
                                                  Facsimile: (202) 307-2503
                                                  E-mail: alexis.j.echols@usdoj.gov

May 1, 2019                                       Attorneys for Defendant




                                              2
